         Case 1:19-cv-00283-CWD Document 19 Filed 01/08/20 Page 1 of 4



Talasi B. Brooks (ISB #9712)
Scott Lake (ISB #10493)
WESTERN WATERSHEDS PROJECT
P.O. Box 2863
Boise, ID 83701
(208) 336-9077 (Brooks)
tbrooks@westernwatersheds.org
scott@westernwatersheds.org

Attorneys for Plaintiff Western Watersheds Project

BART M. DAVIS, IDAHO STATE BAR NO. 2696
UNITED STATES ATTORNEY
ROBERT B. FIRPO, CALIFORNIA STATE BAR NO. 243991
ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF IDAHO
WASHINGTON GROUP PLAZA IV
800 EAST PARK BOULEVARD, SUITE 600
BOISE, ID 83712-7788
TELEPHONE: (208) 334-1211
FACSIMILE: (208) 334-1414
Email: Robert.Firpo@usdoj.gov

Attorneys for Defendant Bureau of Land Management



                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF IDAHO


WESTERN WATERSHEDS PROJECT,                          Case No. 1:19-cv-283-CWD

                    Plaintiff,                       JOINT MOTION TO DISMISS WITH
                                                     PREJUDICE
               v.

BUREAU OF LAND MANAGEMENT,

                    Defendant.




                                 JOINT MOTION TO DISMISS—1
         Case 1:19-cv-00283-CWD Document 19 Filed 01/08/20 Page 2 of 4



       Plaintiff Western Watersheds Project and Defendant Bureau of Land Management, by

and though their respective counsel, hereby stipulate and agree that the above-captioned action

be dismissed, with prejudice, pursuant to simultaneously filed fully executed settlement

agreement.


DATED this 8th day of January, 2020.

                                     /s/ Talasi B. Brooks________________________
                                     Talasi Brooks (ISB #9712)
                                     Staff Attorney
                                     Western Watersheds Project
                                     (208)336-9077

                                     Attorney for Plaintiff



                                     BART M. DAVIS
                                     UNITED STATES ATTORNEY
                                     By:


                                     _/s/ Robert B. Firpo___________________________
                                     ROBERT B. FIRPO
                                     Assistant United States Attorney
                                     (208) 334-1724

                                     Attorney for Defendant




                             JOINT MOTION TO DISMISS—2
        Case 1:19-cv-00283-CWD Document 19 Filed 01/08/20 Page 3 of 4



                               CERTIFICATE OF SERVICE

        I hereby certify that on this 8th date of January, 2020, I filed the foregoing JOINT
MOTION TO DISMISS, along with the accompanying SETTLEMENT AGREEMENT,
electronically through the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

BART M. DAVIS, IDAHO STATE BAR NO. 2696
UNITED STATES ATTORNEY
ROBERT B. FIRPO, CALIFORNIA STATE BAR NO. 243991
ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF IDAHO
WASHINGTON GROUP PLAZA IV
800 EAST PARK BOULEVARD, SUITE 600
BOISE, ID 83712-7788

Talasi B. Brooks (ISB #9712)
Scott Lake (ISB #10493)
WESTERN WATERSHEDS PROJECT
P.O. Box 2863
Boise, ID 83701

                                          /s/ Talasi B. Brooks
                                          Talasi Brooks (ISB #9712)
                                          Staff Attorney
                                          Western Watersheds Project
                                          (208)336-9077

                                          Attorney for Plaintiff




                            JOINT MOTION TO DISMISS—3
Case 1:19-cv-00283-CWD Document 19 Filed 01/08/20 Page 4 of 4




               JOINT MOTION TO DISMISS—4
